Certiorari to Onondaga oyer and terminer. The prisoner was indicted forforging a check upon the Onondaga County Bank for #500, in the name of Oliver Teal. The indictment charged him with making “a certain instrument in writing, purporting to be the order of Oliver Tea], and addressed to the cashier of the Onondaga County Bank, and by which it was purported that the said Oliver Teal requested the said cashier to let the bearer, Mr. Cook, have five hundred dollars.” The check is then set forth in hcec verba ; and it is then averred : “ which said order so forged, See. the said Jacob-then and there caused to be done up in the form.of a letter, upon the outside of which letter the said Jacob" then and there caused to be written, and did then and there make a certain direction or address in the words following, to .wit, * Cashier "of the Onondaga County Bank,’ with intent to injure,” See. On the trial, it .was proved that the check, was a-forgery, and that it was presented at the bank by Cook, the payee; by the direction of the prisoner. When presented, it was in the form of a letter sealed up, with the words, “ Cashier of the Onondaga' County Bank” endorsed upon it. In the. inside of the sheet, on which was this direction, was the check writen- in the form set forth in the indictment, without any direction to any person whomsoeyer. The counsel for the prisoner insisted that there was a variance between the indictment and the proof in this : that in the indictment it was charged that the order was addressed to the cashier of the OnondagaCounty Ban/c, whereas the order produced in evidence was not addressed to him or to any other person. The oyer and terminer decided that there was no variance, and the prisoner was convicted. The indictment was removed into" this court by certioi'dri, and The Court confirmed the decision of the oyer and terminer.